DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Response to Amendment
 	The amendment filed on 12/02/2020 has been entered.  Claims 3, 5, 11, 13, 15-16, 22-23 have been cancelled.  Claims 24-28 have been newly added.   Therefore, claims 1-2, 4, 6-10, 12, 14, 17-21, 24-28 remain pending in this application. 
 
Priority
 	This application discloses and claims only subject matter disclosed in prior application no 15/163,962, filed 05/25/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/05/2020 and 01/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 6,  9-10, 12, 14, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld et al. US Pub 2012/0324578 (hereinafter Seinfeld) in view of Wojcik et al. US Pub 2014/0195826 (hereinafter Wojcik).
 	Regarding claims 1 and 9, Seinfeld discloses an apparatus, comprising: 

 	a network adapter (though the prior art does not expressly disclose a network adapter, Seinfeld does disclose charge event analyzer 602 is able to receive charging profile data.  Therefore, it would have been obvious to one skilled in the art to recognize that the charge event analyzer 602 is communicatively coupled with the charging profile data unit 604 via a communication link/a network adapter); and 
 	
    PNG
    media_image1.png
    577
    752
    media_image1.png
    Greyscale

 	storage comprising instructions (¶ 0091; communication media typically embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave) executable by a second processor (fig. 3, element 306; comprising: a queue enabler module charge and an event analyzer in fig. 6) for: 
 	predicting an application to be executed using the second processor (¶ 0074-0075; task queuing module 302 can receive perform task request 308 from device operations logic 114 that indicates that a task is desired to be performed by device operation logic 114.   If the indicated task is not in the predetermined list or fails another deferrable task test, task queuing module can determine that the indicated task is not deferrable.   Therefore, the particular task is enable to be executed prior to the charging event.  Because the task is determined to not be deferrable, task queuing module 302 generates task enable signal 124 to indicate to device operation logic 114 that the task is enabled, and can be executed in real time after the determination); and 
 	determining, based on the predicting, a first time in the future at which the battery of the device is to be charged (¶ 0029, 0071; a history of the charging of the device can be monitored to predict subsequent charge events, including the first time); 
 	wherein the first processor transfers the instructions (¶ 0061; charging profile data 604 can include data in any form, including being in the form of a data structure) to the second processor over a network via the network adapter (¶ 0060; charge event analyzer 602 can analyze charging profile data 604 to predict whether a particular charging event will be a sufficiently long duration charging event).
 	Seinfeld does not disclose a processor is able to determine a number of days a battery of a device can operate on a single charge based at least in part on execution of the application.
 	However, Wojcik further discloses a processor is able to determine a number of hours a battery of a device can (interpret as can/cannot) operate on a single charge based at least in part on execution of the application (fig. 18, 23 and ¶ 0096; the charge 

    PNG
    media_image2.png
    603
    1554
    media_image2.png
    Greyscale

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seinfeld to incorporate with the teaching of Wojcik by visually representing the remaining state of charge of the battery on a display, because it would be advantageous to effectively monitor its power level of the battery in charging/discharging mode.
 	Neither Seinfeld nor Wojcik does not specify that the remaining state of the battery is in terms of days. However, converting an hour measurement to a day measurement, does not show any criticality, is only considered to be an obvious modification of the Seinfeld in view of Wojcik’s device that a person having ordinary skill in the art before the effective filing date of the claimed invention would be able to provide using routine experimentation.
Regarding claim 2, Seinfeld discloses wherein the instructions are executable for: 
 	predicting an application to be executed within a threshold time of a current time (¶ 0071; if a charging event occurs and is indicated by charging event indication 312 during the time periods 10:00 pm to 7:00am, charge event analyzer 602 can predict the charge event to be a long duration charge event… In such case, queue enabler module may generate deferred task enable signal to indicate that the deferrable tasks queued by task queuing module can be enabled); and 
 	determining, based on the predicting of an application to be executed within a threshold time of a current time, the first time (¶ 0060-0061, 0071; charge event analyzer may analyze charging profile data to predict whether a particular charging profile data to predict whether a particular charging event will be sufficiently long duration charging event so as to enable queued deferred tasks to be executed during the charging event).
 	Regarding claim 6, Seinfeld discloses wherein the predicting is based at least in part on key words identified from an entry in an electronic calendar that are correlated to use of the application (¶ 0029, 0064, 0065; the charging profile can be determined based on one or more factors, such as calendar/scheduling…The profile information can be manually input by a user, including the calendar contents/key words).
 	Regarding claim 10, Seinfeld discloses the method comprising: 
 	predicting an application to be executed by the device in the future and within a threshold time of a current time (¶ 0071; if a charging event occurs and is indicated by charging event indication 312 during the time periods 10:00 pm to 7:00am, charge event analyzer 602 can predict the charge event to be a long duration charge event… In such case, queue enabler module may generate deferred task enable signal to indicate that the deferrable tasks queued by task queuing module can be enabled); and 
 	determining, based on the predicting of an application to be executed by the device in the future and within a threshold time of a current time, the first time (¶ 0060-0061, 0071; charge event analyzer may analyze charging profile data to predict whether a particular charging profile data to predict whether a particular charging event will be sufficiently long duration charging event so as to enable queued deferred tasks to be executed during the charging event).
 	Regarding claim 12, Seinfeld discloses the method comprising:  providing a notification indicating that the battery is to be charged at least by the first time (¶ 0071).
 	Regarding claim 14, Seinfeld discloses wherein the predicting is based at least in part on key words identified from an entry in an electronic calendar, the key words correlated to the application being executed by the device in the future (¶ 0029, 0064, 0065; the charging profile can be determined based on one or more factors, such as calendar/scheduling…The profile information can be manually input by a user, including the calendar contents/key words).
 	Regarding claims 24 and 26, Seinfeld in view of Wojcik discloses wherein the number of days is greater than one (Wojcik, fig. 15-23; require only routine skill in the art to convert hours to days).  


4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld in view of Wojcik as applied to claim 1 above, and further in view of Kim (US Pub 2004/0130295).
 	Regarding claim 4, Seinfeld in view of Wojcik discloses the apparatus further includes a display but does not disclose the apparatus is able to present a notification on an electronic display that indicates that the battery is to be charged at least by the first time.
  	However, Kim further discloses a charging system includes a display unit and when the battery of the mobile communication terminal is being charged, a message is displayed indicating that the battery is being charged and the mobile communication terminal can perform certain operations at the same time in ¶ 0016.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seinfeld in view of Wojcik to incorporate with the teaching of Kim by indicating the battery is being charged on the display unit, because it would be advantageous to provide convenience for a user and the user is aware of the processes being performed by viewing the screen of the mobile communication terminal.
 	
 	Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld in view of Wojcik as applied to claim 1 above, and further in view of Lee et al. US Pub 2015/0338469 (hereinafter Lee).
 	Regarding claim 7, Seinfeld in view of Wojcik does not disclose wherein the predicting is based at least in part on identification of a first location at which the device 
 	However, Lee further discloses wherein the predicting is based at least in part on identification of a first location at which the device is expected to be in the future and based on the application being executed at the first location during a previous time (see Lee, Table 2; charging positions could be home, office, etc).  The electronic device 100 utilizes charging history and provides notification about battery related information using the charging history of an electronic device in ¶ 0036, 0038.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seinfeld in view of Wojcik to incorporate with the teaching of Lee by determining the charging probability of the electronic device based on the battery related information [frequency] as shown in Table 2, because it would be advantageous to recognize the position of the electronic device 100 corresponds to a charging position included in the charging history, a warning sign about the remain battery amount can be performed regarding a relatively low remaining battery amount in ¶ 0079.  Therefore, fully-discharged state can be avoid. 
 	Regarding claim 8, Seinfeld in view of Wojcik does not disclose wherein the predicting is based at least in part on the first location being indicated in a history accessible to the second processor, and wherein the history indicates an amount of battery power that was consumed by the application during the previous time.
 	Lee further discloses wherein the predicting is based at least in part on the first location being indicated in a history accessible to the second processor (Lee, ¶ 0038; the charging history includes at least one of a location where a battery was charged or a 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seinfeld in view of Wojcik to incorporate with the teaching of Lee by further including power usage consumed by each of the operations in the operation history as suggested by Lee, because it would be advantageous to allow a user to charge an electronic device in a timely fashion using the charging history as provided.
 	
 	Claims 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seinfeld in view of Wojcik as applied to claim 1, 9 above, and further in view of Marks et al. US Pub 2015/0200554 (hereinafter Marks).
 	Regarding claims 25 and 27, Seinfeld in view of Wojcik does not disclose wherein the determining of the first time in the future is also based on estimated random access memory (RAM) usage that is to occur at the device in the future.
 	Marks discloses a mobile application can provide alerts to users of electronic computing devices as to how much power is left in the both batteries, as well as other alerts such as how much time remains until the devices run out of power, estimated time of day that the batteries will run out of power, RAM, and other memory usage, and the like in ¶ 0039.
.

Allowable Subject Matter
 	Claims 17-21, 28 are allowed.

Response to Arguments
 	Applicant’s arguments, see pages 8-9, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1, 9 under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wojcik.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/04/2021